F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                 JUN 5 1997
                                      TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                       Clerk
 STEVEN KERRY HARP,

           Petitioner-Appellant,

               v.                                            No. 97-6007
                                                         (D.C. No. 96-CV-774)
 EDWARD L. EVANS; ATTORNEY                                   (W.D. Okla.)
 GENERAL OF THE STATE OF
 OKLAHOMA,

           Respondents-Appellees.



                                   ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

       Petitioner Steven Kerry Harp appeals the judgment of the district court denying his

petition for habeas corpus relief under 28 U.S.C. § 2254. He challenges his state

convictions for possession of marijuana with intent to distribute, and possession of

marijuana without a tax stamp, contending they were based on evidence seized in


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
violation of the Fourth Amendment. Specifically, he argues the police believed he had

drugs in his car, but lacked reasonable suspicion or probable cause for a stop or search for

drugs and used a traffic violation as a pretext to stop his car to search for drugs. We deny

petitioner a certificate of appealability and dismiss the appeal.

       Under 28 U.S.C. § 2253, a provision of the Antiterrorism and Effective Death

Penalty Act, an appeal may not be taken to the court of appeals from a final order in §

2254 proceedings unless the petitioner has obtained a certificate of appealability by

making a substantial showing of the denial of a constitutional right. Here, petitioner has

not made such a showing.

       Fourth Amendment exclusionary rule claims are not cognizable in federal habeas

corpus proceedings if the petitioner had an opportunity for full and fair litigation of the

claim in state court. Stone v. Powell, 428 U.S. 465 (1976). Petitioner had that

opportunity and used it fully. Petitioner raised the Fourth Amendment issue in state court

in a motion to suppress. After an evidentiary hearing and extensive oral argument, the

state trial court resolved conflicting evidence and found the police had probable cause to

stop and arrest petitioner for driving while under the influence and that the stop was not a

pretext for a search for drugs. Petitioner raised the issue on appeal to the Oklahoma

Court of Criminal Appeals, but the court rejected his arguments and affirmed his

convictions.

       We DENY petitioner a certificate of appealability and DISMISS the appeal. The

mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge

                                             -2-